Case 2:20-cv-11292-GCS-EAS ECF No. 21, PageID.1106 Filed 09/07/21 Page 1 of 2




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


MELANIE CARBARY,

                  Plaintiff,
                                           Case No. 20-CV-11292
      vs.
                                           HON. GEORGE CARAM STEEH
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant.
_____________________________/

  ORDER ACCEPTING R&R (ECF No. 20), DENYING PLAINTIFF’S
 MOTION FOR SUMMARY JUDGMENT (ECF No. 17) AND GRANTING
 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT (ECF No. 18)

      Plaintiff Melanie Carbary brought this action pursuant to 42 U.S.C. §

405(g), challenging the final decision of defendant Commissioner of Social

Security denying her application for disability insurance benefits (“DIB”) and

supplemental security income (“SSI”). Both parties filed summary

judgment motions that were referred to the Magistrate Judge for Report

and Recommendation (“R&R”). The Magistrate Judge issued her R&R on

August 19, 2021, recommending that plaintiff’s motion be denied,

defendant’s motion be granted, and the ALJ’s decision be affirmed.

      No timely objections were filed to the R&R. The court has reviewed

the file, record, and Magistrate Judge's R&R. This court agrees with the
                                     -1-
Case 2:20-cv-11292-GCS-EAS ECF No. 21, PageID.1107 Filed 09/07/21 Page 2 of 2




analysis conducted by the Magistrate Judge, and therefore accepts her

recommendation. Now, therefore,

      IT IS HEREBY ORDERED that plaintiff’s motion for summary

judgment (ECF No. 17) is DENIED.

      IT IS HEREBY FURTHER ORDERED that defendant’s motion for

summary judgment (ECF No. 18) is GRANTED.

      IT IS HEREBY FURTHER ORDERED that judgment enter for

defendant.

Dated: September 7, 2021
                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                  September 7, 2021, by electronic and/or ordinary mail.

                                     s/Brianna Sauve
                                       Deputy Clerk




                                           -2-
